Exhibit 10.1

 

AMENDMENT NO. 2 TO INVESTMENT MANAGEMENT TRUST
AGREEMENT

 

THIS AMENDMENT NO. 2 TO THE INVESTMENT MANAGEMENT TRUST AGREEMENT (this
“Amendment”) is made as of January 29th, 2018, by and between JM Global Holding
Company, a Delaware corporation (the “Company”), and Continental Stock Transfer
& Trust Company, a New York corporation (the “Trustee”). Capitalized terms
contained in this Amendment, but not specifically defined in this Amendment,
shall have the meanings ascribed to such terms in the Original Agreement (as
defined below).

 

WHEREAS, on July 23, 2015, the Company consummated an initial public offering
(the “Offering”) of units of the Company’s equity securities, each such unit
comprised of one share of the Company’s common stock, par value $0.0001 per
share (“Common Stock”), and one warrant, each warrant entitling the holder
thereof to purchase one-half of one share of Common Stock;

 

WHEREAS, the Company entered into an Underwriting Agreement with Cantor
Fitzgerald & Co. (the “Underwriting Agreement”);

 

WHEREAS, $50,000,000 of the gross proceeds of the Offering and sale of the
Private Placement Units (as defined in the Underwriting Agreement) were
delivered to the Trustee to be deposited and held in a segregated trust account
located in the United States (the “Trust Account”) for the benefit of the
Company and the holders of the Company’s Common Stock included in the Units
issued in the Offering pursuant to the investment management trust agreement
made effective as of July 23, 2015 by and between the Company and the Trustee
(the “Original Agreement”);

 

WHEREAS, on July 27, 2017, the parties entered into Amendment No. 1 to the
Original Agreement to extend the date on which the Trustee must liquidate the
Trust Account if the Company has not completed a business combination from July
29, 2017 to January 29, 2018;

 

WHEREAS, the Company has sought the approval of its Public Stockholders at a
meeting of its stockholders to: (i) extend the date before which the Company
must complete a business combination from January 29, 2018 to April 30, 2018
(the “Extension Amendment”) and (ii) extend the date on which the Trustee must
liquidate the Trust Account if the Company has not completed a business
combination from January 29, 2018 to April 30, 2018 (the “Trust Amendment”);

 

WHEREAS, holders of at least ninety percent (90%) of the Company’s outstanding
shares of common stock approved the Extension Amendment and the Trust Amendment;
and

 

WHEREAS, the parties desire to amend the Original Agreement, as amended, to,
among other things, reflect amendments to the Original Agreement, as amended,
contemplated by the Trust Amendment.

 





 

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

  1. Amendment of Trust Agreement.

 

  1.1. Section 1(i) of the Original Agreement, as amended, is hereby amended and
restated in its entirety as follows:

 

“(i) Commence liquidation of the Trust Account only after and promptly after (x)
receipt of, and only in accordance with, the terms of a letter from the Company
(“Termination Letter”) in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B , as applicable, signed on behalf of the
Company by its Chief Executive Officer, President, Chief Financial Officer or
Chairman of the board of directors (the “Board”) or other authorized officer of
the Company, and complete the liquidation of the Trust Account and distribute
the Property in the Trust Account, including any amounts representing interest
earned on the Trust Account, less any interest previously released to, or
reserved for use by, the Company as provided in this Agreement for working
capital purposes or to pay taxes or dissolution expenses, only as directed in
the Termination Letter and the other documents referred to therein, or (y) upon
April 30, 2018 (“Termination Date”), if a Termination Letter has not been
received by the Trustee prior to such date, in which case the Trust Account
shall be liquidated in accordance with the procedures set forth in the
Termination Letter attached as Exhibit B and the Property in the Trust Account,
including any amounts representing interest earned on the Trust Account, less
any interest previously released to, or reserved for use by, the Company as
provided in this Agreement for working capital requirements or to pay taxes or
dissolution expenses, shall be distributed to the Public Stockholders of record
as of such date. The Trustee agrees to serve as the paying agent of record
(“Paying Agent”) with respect to any distribution of Property that is to be made
to the Public Stockholders and, in its separate capacity as Paying Agent, agrees
to distribute such Property directly to the Company’s Public Stockholders in
accordance with the terms of this Agreement and the Company’s Certificate of
Incorporation in effect at the time of such distribution;”

  

  1.2. A new Section 1(k) is hereby added to the Original Agreement as follows:

 

“(k) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit D (a
“Stockholder Redemption Withdrawal Instruction”), the Trustee shall distribute
to the Company the amount requested by the Company to be used to redeem shares
of Common Stock from Public Stockholders in the event that the Company’s
stockholders approve an amendment to the Company’s amended and restated
certificate of incorporation, as amended, to extend the time period in which the
Company must complete its initial Business Combination or liquidate the Trust
Account. The written request of the Company referenced above shall constitute
presumptive evidence that the Company is entitled to said funds, and the Trustee
shall have no responsibility to look beyond said request.”

 

  1.3. A new Exhibit D is hereby added to the Original Agreement as follows:

 



2

 

 

“EXHIBIT D
 
[Letterhead of Company]
 
[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street Plaza, 30th Floor

New York, NY 10004-1561
Attn: Steven G. Nelson or Fran Wolf

 

Re: Trust Account No. Stockholder Redemption Withdrawal Instruction

 

Gentlemen:

 

Pursuant to Section 1(k) of the Investment Management Trust Agreement between JM
Global Holding Company, a Delaware corporation (the “Company”), and Continental
Stock Transfer & Trust Company (“Trustee”), dated as of July 23, 2015 (as
amended from time to time, “Trust Agreement”), the Company hereby requests that
you deliver to the Company $______ of the principal and interest income earned
on the Property as of the date hereof to a segregated account held by you on
behalf of the Beneficiaries. Capitalized terms used but not defined herein shall
have the meanings set forth in the Trust Agreement.

 

The Company needs such funds to pay its Public Stockholders who have properly
elected to have their shares of Common Stock redeemed by the Company in
connection with the stockholder vote to approve an amendment to the Company’s
amended and restated certificate of incorporation, as amended, to extend the
time in which the Company must complete a Business Combination or liquidate the
Trust Account. As such, you are hereby directed and authorized to transfer (via
wire transfer) such funds promptly upon your receipt of this letter to a
segregated account held by you on behalf of the Beneficiaries. 

 

  Very truly yours,         JM Global Holding Company         By:       Name:
Tim Richerson     Title: Chief Executive Officer

 

cc: Cantor Fitzgerald & Co.

 

3

 

 

  2. Miscellaneous Provisions.

 

  2.1. Successors.  All the covenants and provisions of this Amendment by or for
the benefit of the Company or the Trustee shall bind and inure to the benefit of
their permitted respective successors and assigns.

 

  2.2. Severability.  This Amendment shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Amendment or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Amendment a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

 

  2.3. Applicable Law.  This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction.

 

  2.4.  Counterparts.  This Amendment may be executed in several original or
facsimile counterparts, each of which shall constitute an original, and together
shall constitute but one instrument.

 

  2.5.  Effect of Headings.  The section headings herein are for convenience
only and are not part of this Amendment and shall not affect the interpretation
thereof.

 

  2.6. Entire Agreement.  The Original Agreement, as modified by this Amendment,
constitutes the entire understanding of the parties and supersedes all prior
agreements, understandings, arrangements, promises and commitments, whether
written or oral, express or implied, relating to the subject matter hereof, and
all such prior agreements, understandings, arrangements, promises and
commitments are hereby canceled and terminated.

 

[Signature page follows]

 

4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  Continental Stock Transfer & Trust Company, as Trustee         By: /s/ Fran
Wolf     Name: Fran Wolf     Title: Vice President

 

  JM Global Holding Company         By: /s/ Tim Richerson      Name: Tim
Richerson     Title: Chief Executive Officer

 

[Signature Page to Amendment No.2 to Investment Management Trust Agreement]

 

 

5



 

 